Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the water absorption amount of the tape being controlled through features such as the material utilized for the non-magnetic support and/or the edge weave amount of the magnetic tape, does not reasonably provide enablement for the water absorption amount to be controlled through very different methodology such as the utilization of desiccants or active mechanical humidity control.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, in particular the language in lines 4-9 of claim 1 which set forth a methodology for measuring water absorption amount of the magnetic tape under certain conditions and time frames.  The factors mentioned in In re Wands are considered to support the present rejection in that the original disclosure includes no direction or working examples for structural approaches for achieving the claimed water absorption amount test results through structures such as passive desiccants or active mechanical humidity control structures, which are generally known in the art but which would require undo experimentation for one of ordinary skill in the art to practice the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims set forth a magnetic tape water absorption test value but do not set forth the specific physical feature or composition that provides the claimed water absorption characteristic test result.
Claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in future and which would impart desired characteristics.  Ex parte SLOB, 157 USPQ 172 (Bd. Pat. App. & Int. 1967).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al (U.S. 6,515,827).  This rejection is made in part to address a potential argument in response to the 35 USC 112(a) rejection that one of ordinary skill would be able to practice the claimed invention utilizing other structures such as desiccant materials.
Raymond discloses a tape cartridge (10) which includes a magnetic tape (12) that is accommodated in the magnetic tape cartridge while being wound around a reel hub (38).  The tape cartridge includes desiccant 14 and a breather (40) and breather filter (44).
Raymond does not disclose the claimed water absorption amount under the claimed test and time conditions.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the tape cartridge of Raymond be provided with the desiccant and breather combination such that the claimed water absorption test results would be met.  The motivation would have been: one of ordinary skill in the art would have recognized that the structure of Raymond would allow for proactive control of the humidity related conditions of the interior of the tape cartridge which would allow for the tape cartridge of Raymond to exhibit interior conditions that would allow the magnetic tape to meet the claimed test results.

Claims 3 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al in view of Ichikawa et al (U.S. 2008/0259495).  Raymond does not disclose the physical makeup of the magnetic tape in terms of the layering, the material forming the support, and the thickness of the tape.
Ichikawa discloses a magnetic tape cartridge in which the tape includes a polyester non-magnetic support (paragraph 0085), a magnetic layer including ferromagnetic powder (paragraph 0077), a non-magnetic layer including non-magnetic powder (paragraph 0080), a back coating layer (paragraph 0084), and a tape thickness low as 5 um (paragraph 0058).
It would have been obvious to have the magnetic tape of Raymond have at least a portion including the claimed structural elements/features in question disclosed by Ichikawa.  The motivation would have been: such a combination of structures/features had been established in the art, as evidenced by Ichikawa to be advantageous for forming a magnetic tape utilized in a magnetic tape cartridge.
In the alternative, it would have been obvious to have the magnetic tape cartridge utilize active humidity control means such as taught by Raymond for the magnetic tape cartridge of Ichikawa.  The motivation would have been: proactive control of the interior environment of the magnetic tape cartridge of Ichikawa would have provided beneficial ability to proactively control the magnetic tape cartridge interior environment so as to achieve desired positive magnetic tape cartridge functionality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, August 19, 2022